Citation Nr: 0507511	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-18 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a skin disorder, 
including pruritus ani.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1969 rating decision by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in, which denied service connection for 
a right knee disorder and a skin disorder.  The Salt Lake 
City, Utah, RO subsequently obtained jurisdiction of the case 
after the veteran moved.  

In August 2002, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the Salt 
Lake City, Utah, RO.

In a February 2003 decision, the Board denied the veteran's 
application to reopen his claims for service connection for a 
right knee disorder and a skin disorder.

In a February 2004 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the February 2003 Board 
decision and remanded the case to the Board for 
readjudication consistent with the joint motion granted by 
the Court.

In a March 2004 decision, the Board held that the January 
1969 rating decision denying service connection for a right 
knee disorder and a skin disorder was not final, and remanded 
the case to the RO for VCAA notification, any necessary 
additional development, and readjudication.


REMAND

Service medical records reflect that the veteran was treated 
in May 1968 for tinea of the groin area.  A November 1968 VA 
outpatient treatment record (four months post-discharge) 
reflects that the veteran reported developing peri-anal skin 
lesions while in Viet Nam.  The examiner noted that the 
veteran had chronic pruritus ani.  A subsequent VA 
examination was negative for pertinent findings.  

While VA medical treatment was initially authorized for 
pruritus ani, peri-anal, on prima facie evidence of 
eligibility in November 1968, that authorization was revoked 
following the January 1969 rating decision denying service 
connection for pruritus ani.

Following the March 2004 Board remand, the veteran provided 
several statements from people who have known him for many 
years who said they observed him walking strangely and 
scratching himself in the groin area from the time he left 
active service to the present.

A June 2004 private evaluation from Southwest Skin & Cancer, 
Inc., noted a pink discoloration in the veteran's 
intertriginous groin area, bilateral, which improved with 
treatment, diagnosed as an irritant contact problem.

VA is required to provide a medical examination or obtain a 
medical opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide 
the claim.

A medical examination or medical opinion is necessary if the 
information and 
evidence of record does not contain sufficient competent 
medical evidence to 
decide the claim, but:

(A)	Contains competent lay or medical evidence of a 
current diagnosed 
disability or persistent or recurrent symptoms of 
disability;

(B)	Establishes that the veteran suffered an event, 
injury or disease in 
service, and

 (C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).

Here, the veteran has provided competent lay and medical 
evidence of persistent and recurrent symptoms of a disability 
and service medical records reflect an in-service event.  In 
light of the additional probative evidence received since the 
VA examination conducted in November 1968, a current VA 
medical examination, the Board concludes, is necessary to 
decide the claim.  Id.  

As for the right knee disability, the veteran has reported 
various hospitalizations, the records of which have not yet 
been obtained:  Mt. San Antonio Hospital, Upland, California, 
in 1970; Utah Valley Hospital in 1980; LDS Hospital in 1996-
1998; Dixie Regional Medical Center in July 1998.  
Additionally, the veteran testified that he sought treatment 
at the Provo, Utah VA Medical Center between 1970 and 1995, 
the records of which should be procured and associated with 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Finally, the veteran also testified that he receives 
disability benefits from the Social Security Administration 
(SSA); the decision and records should be acquired for this 
record.  38 C.F.R. § 3.159(c)(1)(2).  As previously 
discussed, an examination with a medical nexus opinion is 
required.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain 
medical records from the following 
sources and associate them with the 
claims file:  Mt. San Antonio Hospital, 
Upland, California, in 1970; Utah Valley 
Hospital in 1980; LDS Hospital in 1996-
1998; Dixie Regional Medical Center in 
July 1998; Provo, Utah VA Medical Center 
between 1970 and 1995; and the records 
and decision pertaining to disability 
benefits from the Social Security 
Administration (SSA).  

2.  The RO should schedule the veteran 
for a skin examination in order to 
determine the nature and etiology of his 
claimed skin disorder.  The claims folder 
and a copy of this REMAND must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The review should be 
reflected in the examination report.

The examiner should identify all skin 
disorders present and provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater) that any skin 
disorder found is causally related to 
active service.  All opinions expressed 
must be supported by a complete written 
rationale.

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine the nature and etiology of any 
right knee disorder.  The claims folder 
and a copy of this REMAND must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The review should be 
reflected in the examination report.

Following a review of the claims file, 
the examiner should address the following 
questions:  

i) The reviewer should provide an opinion 
as to whether there is clear and 
unmistakable evidence that the veteran 
had a preexisting right knee disorder 
upon his entry into active duty, and, if 
so, provide a diagnosis for the disorder.  

ii) If a preexisting right knee disorder 
is shown, the reviewer should provide an 
opinion as to whether there is clear and 
unmistakable evidence that the disorder 
was not aggravated (i.e. underwent a 
permanent increase in severity) during 
the veteran's period of active duty.  If 
an increase in severity is shown during 
the veteran's period of active duty, the 
reviewer should express an opinion as to 
whether or not such an increase was due 
to the natural progress of the disorder.

iii) If it is NOT shown by clear and 
unmistakable evidence that a right knee 
disorder preexisted service, the reviewer 
should identify all postservice right 
knee disorders and provide an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that each such disorder is 
causally related to the veteran's period 
of active duty.  The clinical findings of 
record and the reasoning which form the 
basis of the opinion requested should be 
clearly set forth.  

4.  The RO should review the claims 
folder and 
ensure that all of the development action 
has been conducted and completed in full.  
If the requested examinations do not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

5.  Following completion of the 
foregoing, the 
RO should readjudicate the claims for 
service connection.  If the decisions 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




